Case 0:20-cv-62383-XXXX Document 1 Entered on FLSD Docket 11/22/2020 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  ISIDRO GONZALEZ,
  RALPHAEL MARTINEZ,
  BRYAN REMINES,
  WILLIE JACKSON,

                 Plaintiffs,
  v.

  KUNARQUEN, LLC, KUNARQUEN RE LLC,
  RICARDO GERMAN WALAS, PHILANSULY INC.,
  133 LAS PALMAS, LLC, GARAMOR INC.,
  PIER 44 CONDOMINIUM ASSOCIATION, INC.,

              Defendants.
  ____________________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

         Plaintiffs ISIDRO GONZALEZ, RALPHAEL MARTINEZ, BRYAN REMINES, and

  WILLIE JACKSON bring this action against Defendants, KUNARQUEN, LLC, KUNARQUEN

  RE LLC, RICARDO GERMAN WALAS, 133 LAS PALMAS, LLC,1 GARAMOR INC.,

  PHILANSULY INC.,2 and PIER 44 CONDOMINIUM ASSOCIATION, INC.3 pursuant to the Fair

  Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and allege as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).




  1
    Claims against 133 LAS PALMAS, LLC are brought solely by Plaintiffs ISIDRO GONZALEZ and RALPHAEL
  MARTINEZ.
  2
    Claims against PHILANSULY INC. are brought solely by Plaintiff ISIDRO GONZALEZ.
  3
    Claims against PIER 44 CONDOMINIUM ASSOCIATION, INC. are brought solely by Plaintiffs ISIDRO
  GONZALEZ, RALPHAEL MARTINEZ, BRYAN REMINES.
Case 0:20-cv-62383-XXXX Document 1 Entered on FLSD Docket 11/22/2020 Page 2 of 6




  2.     At all times material hereto, Plaintiffs ISIDRO GONZALEZ, RALPHAEL MARTINEZ,

  BRYAN REMINES, and WILLIE JACKSON were residents of the State of Florida and

  “employees” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Plaintiff ISIDRO GONZALEZ engaged in interstate

  commerce on a regular and recurring basis within the meaning of the FLSA including but not

  limited to interstate communication with Defendant RICARDO GERMAN WALAS while he was

  outside Florida.

  4.     At all times material hereto, Defendant, KUNARQUEN, LLC, was a Florida corporation

  with its principal place of business in South Florida, engaged in commerce in the field of property

  management, at all times material hereto was the “employer” of Plaintiffs as that term is defined

  under statutes referenced herein, engaged along with its employees in interstate commerce, and

  has annual gross sales and/or business volume of $500,000 or more.

  5.     At all times material hereto, Defendant, KUNARQUEN RE LLC, was a Florida

  corporation with its principal place of business in South Florida, engaged in commerce in the field

  of property management, at all times material hereto was the “employer” of Plaintiffs as that term

  is defined under statutes referenced herein, engaged along with its employees in interstate

  commerce, and has annual gross sales and/or business volume of $500,000 or more.

  6.     At all times material hereto, Defendant, 133 LAS PALMAS, LLC, was a Florida

  corporation with its principal place of business in South Florida, engaged in commerce in the field

  of property management, at all times material hereto was the “employer” of Plaintiffs as that term

  is defined under statutes referenced herein, engaged along with its employees in interstate

  commerce, and has annual gross sales and/or business volume of $500,000 or more.
Case 0:20-cv-62383-XXXX Document 1 Entered on FLSD Docket 11/22/2020 Page 3 of 6




  7.     At all times material hereto, Defendant, GARAMOR INC., was a Florida corporation with

  its principal place of business in South Florida, engaged in commerce in the field of property

  management, at all times material hereto was the “employer” of Plaintiffs as that term is defined

  under statutes referenced herein, engaged along with its employees in interstate commerce, and

  has annual gross sales and/or business volume of $500,000 or more.

  8.     At all times material hereto, Defendant, PHILANSULY INC., was a Florida corporation

  with its principal place of business in South Florida, engaged in commerce in the field of property

  management, at all times material hereto was the “employer” of Plaintiffs as that term is defined

  under statutes referenced herein, engaged along with its employees in interstate commerce, and

  has annual gross sales and/or business volume of $500,000 or more.

  9.     At all times material hereto, Defendant, PIER 44 CONDOMINIUM ASSOCIATION,

  INC., was a Florida corporation with its principal place of business in South Florida, engaged in

  commerce in the field of property management, at all times material hereto was the “employer” of

  Plaintiffs as that term is defined under statutes referenced herein, engaged along with its employees

  in interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

  10.    Defendant, RICARDO GERMAN WALAS, is a resident of Broward County, Florida and

  was, and now is, a manager of Defendants, KUNARQUEN, LLC, KUNARQUEN RE LLC,

  PHILANSULY INC., 133 LAS PALMAS, LLC, GARAMOR INC., and PIER 44

  CONDOMINIUM ASSOCIATION, INC., controlled Plaintiffs’ duties, hours worked, and

  compensation, and managed the day-to-day operations of KUNARQUEN, LLC, KUNARQUEN

  RE LLC, PHILANSULY INC., 133 LAS PALMAS, LLC, GARAMOR INC., MONTAURO LLC,

  AND PIER 44 CONDOMINIUM ASSOCIATION, INC. Accordingly, RICARDO GERMAN

  WALAS was and is an “employer” of the Plaintiffs within the meaning of 29 U.S.C. §203(d).
Case 0:20-cv-62383-XXXX Document 1 Entered on FLSD Docket 11/22/2020 Page 4 of 6




  11.     Defendants KUNARQUEN, LLC, KUNARQUEN RE LLC, PHILANSULY INC., 133

  LAS PALMAS, LLC, GARAMOR INC., and PIER 44 CONDOMINIUM ASSOCIATION, INC.

  and the entities Montauro LLC and Antrosky LLC are a single enterprise under the Fair Labor

  Standards Act, performed related activities through unified operation and common control for a

  common business purpose, engaged along with their employees in interstate commerce, and have

  an annual gross sales and/or business volume of $500,000 or more.

  12.     Defendants KUNARQUEN, LLC, KUNARQUEN RE LLC, PHILANSULY INC., 133

  LAS PALMAS, LLC, GARAMOR INC., and PIER 44 CONDOMINIUM ASSOCIATION, INC.

  were joint employers of Plaintiff ISIDRO GONZALEZ under the Fair Labor Standards Act, shared

  Plaintiff’s services, had Plaintiff acting in the interest of each business, and shared common control

  of Plaintiff.

  13.     Defendants KUNARQUEN, LLC, KUNARQUEN RE LLC, 133 LAS PALMAS, LLC,

  GARAMOR INC., and PIER 44 CONDOMINIUM ASSOCIATION, INC. were joint employers

  of Plaintiff RALPHAEL MARTINEZ under the Fair Labor Standards Act, shared Plaintiff’s

  services, had Plaintiff acting in the interest of each business, and shared common control of

  Plaintiff.

  14.     Defendants KUNARQUEN, LLC, KUNARQUEN RE LLC, GARAMOR INC., and PIER

  44 CONDOMINIUM ASSOCIATION, INC. were joint employers of Plaintiff BRYAN REMINES

  under the Fair Labor Standards Act, shared Plaintiff’s services, had Plaintiff acting in the interest

  of each business, and shared common control of Plaintiff.

  15.     Defendants KUNARQUEN, LLC, KUNARQUEN RE LLC, and GARAMOR INC. were

  joint employers of Plaintiff WILLIE JACKSON under the Fair Labor Standards Act, shared
Case 0:20-cv-62383-XXXX Document 1 Entered on FLSD Docket 11/22/2020 Page 5 of 6




  Plaintiff’s services, had Plaintiff acting in the interest of each business, and shared common control

  of Plaintiff.

  16.     Two or more of Defendants’ employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  17.     Plaintiff ISIDRO GONZALEZ worked for Defendants as a maintenance handyman and

  general laborer.

  18.     Plaintiff RALPHAEL MARTINEZ worked for Defendants as a maintenance handyman

  and general laborer.

  19.     Plaintiff BRYAN REMINES worked for Defendants as a maintenance handyman and

  general laborer.

  20.     Plaintiff WILLIE JACKSON worked for Defendants as a maintenance handyman and

  general laborer.

  21.     Defendants failed to pay Plaintiffs’ full and proper overtime wages of 1.5 times Plaintiffs’

  regular hourly rates for hours worked over 40 per week.

  22.     Defendants failed to pay Plaintiffs’ full and proper minimum wages.

  23.     Attached as Exhibit A, Exhibit B, Exhibit C, and Exhibit D are preliminary calculations of

  Plaintiffs’ claims. These amounts may change as Plaintiffs engage in the discovery process.

  24.     Defendants have knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.

  25.     Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

  been waived or abandoned.

  26.     Plaintiffs have retained the services of the undersigned and are obligated to pay for the

  legal services provided.
Case 0:20-cv-62383-XXXX Document 1 Entered on FLSD Docket 11/22/2020 Page 6 of 6




                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  27.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-26 above as if

  set forth herein in full.

  28.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiffs are entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and

  (iii) liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  29.     Plaintiffs seek recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
